DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘bottom portion’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities: ‘the bottom portion’ does not have an element number. Please reference Para 0016 of the instant invention’s disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh (WO 2016034923 A1).
In regards to Claim 9, Huynh teaches: A method of using a pillow for preventing or reducing formation of wrinkles in a user's face (Page 1 Para 3 – Page 2 Para 2, and Claim 10), comprising: providing a pillow (11 – Fig. 1) comprising a pillow body (12 – Fig. 1) designed to support and partially wrap around a user's head (‘headband-pillow device 11 provides comfort and elevation and support with the ability to be properly sized to fit a variety of head circumferences and/or heights’, Fig. 1, 4 and 6), the pillow body including opposite sides (see annotated Fig. 2.1 below) with respective openings (13 – Fig. 4) sized and positioned to accommodate a user's cheeks and side face (see Fig. 4 showing users cheek and side face exposed); receiving the user's head and neck in the pillow so that the respective openings in the opposite sides align with the user's cheeks and side face (Fig. 6), whereby during moving of the user's head during sleeping the pillow moving with the user's head while being partially wrapped (16 – Fig. 4) around and conforming to the user's head with the openings simultaneously continuing to be aligned with the user's cheeks and side face (‘an attachment device 16 is used to hinder the headband-pillow device 11 from being unintentionally removed during sleep or body movement from the head 9’), providing for a comfortable night's sleep (‘device 11 provides comfort and elevation’) while simultaneously preventing the pillow from contacting and creasing the cheeks and sides of the user's face (‘deter contact of cheeks 21’) during sleeping (Page 1 Para 4-5).

    PNG
    media_image1.png
    307
    292
    media_image1.png
    Greyscale

Annotated Fig. 2.1 from Huynh




Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (WO 2016034923 A1) in view of Herrick (US 6000401 A).
In regards to Claim 10, Huynh teaches: The method of claim 9, wherein the pillow body comprises a bottom portion (see annotated Fig. 7.1) designed to be positioned against a back of the user's head (see annotated Fig. 7.1); a pair of head sidewalls (see annotated Fig. 2.1) extending upward from the bottom portion (extend downward based off the view shown in Fig. 2.1, however Fig. 7 would show the sidewalls extending upward); and the respective openings (13 – Fig. 4) include respective cheek cutouts separating each head sidewall from [an adjacent neck sidewall], wherein receiving includes receiving the user's head [and neck] in the pillow so that the respective cheek cutouts in the opposite sides align with the user's cheeks and side face (see annotated Fig. 4.1).
Huynh does not teach: an adjacent neck sidewall, and receiving the user’s neck in the pillow.
Herrick teaches: an adjacent neck sidewall (see annotated Figures from Herrick below), and receiving the user’s neck in the pillow (see annotated Figures from Herrick below).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the pillow of Huynh with the anatomical apparatus of Herrick. Where the results would have been predictable because adding additional support the neck region would allow one to lay in a better position and limit neck pain when right/left lateral recumbent or supine.


    PNG
    media_image2.png
    286
    342
    media_image2.png
    Greyscale

Annotated Fig. 7.1 from Huynh

    PNG
    media_image3.png
    241
    282
    media_image3.png
    Greyscale

Annotated Fig. 4.1 from Huynh

    PNG
    media_image4.png
    468
    901
    media_image4.png
    Greyscale

Annotated Figures from Herrick
 
In regards to Claim 11, Huynh teaches: The method of claim 10, wherein the pillow body comprises a head slot (see annotated Fig. 4.2 below) separating the pair of head sidewalls (see annotated Fig. 4.2 below), the head slot sized to accommodate an upper portion of the user's head (Fig. 4 - ‘headband-pillow device 1 1 provides comfort and elevation and support with the ability to be properly sized to fit a variety of head circumferences and/or heights’), but does not teach, and a neck slot separating the pair of neck sidewalls, the neck slot sized to accommodate the user's neck, and receiving includes receiving the upper portion of the user's head in the head slot, and receiving the user's neck in the neck slot.
Herrick teaches: and a neck slot separating the pair of neck sidewalls (see annotated Figure from Herrick above), the neck slot sized to accommodate the user's neck (see annotated Figures from Herrick above), and receiving includes receiving the upper portion of the user's head in the head slot (see annotated Figures from Herrick above), and receiving the user's neck in the neck slot (see annotated Figures from Herrick above).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the pillow of Huynh with the anatomical apparatus of Herrick. Where the results would have been predictable because adding additional support the neck region would allow one to lay in a better position and limit neck pain when right/left lateral recumbent or supine.

    PNG
    media_image5.png
    274
    289
    media_image5.png
    Greyscale

Annotated Fig. 4.2 from Huynh

In regards to Claim 12, Huynh teaches: The method of claim 11, wherein each of the head slot and [the neck slot] are substantially U-shaped (see annotated Fig. 4.2 from above), and receiving includes receiving the upper portion of the user's head in the U- shaped head slot (see annotated Fig. 4.2 from above), [and receiving the user's neck in the U-shaped neck slot].
Huynh does not teach: the neck slot substantially U-shaped and receiving the user's neck in the U-shaped neck slot
Herrick teaches: the neck slot substantially U-shaped (see annotated Fig. 1 from Herrick below) and receiving the user's neck in the U-shaped neck slot (see annotated Figures from Herrick above)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the pillow of Huynh with the anatomical apparatus of Herrick. Where the results would have been predictable because adding additional support the neck region would allow one to lay in a better position and limit neck pain when right/left lateral recumbent or supine.

In regards to Claim 13, Huynh teaches: The method of claim 11, wherein the pair of head sidewalls and [the head slot] are together substantially U-shaped (see annotated Fig. 4.2 from above), [and the pair of neck sidewalls and the neck slot are together substantially U-shaped], and receiving includes receiving the user's head in the U-shaped head sidewalls, U-shaped head slot, [U-shaped neck sidewalls, and U-shaped neck slot].
Huynh does not teach: the head slot, and the pair of neck sidewalls and the neck slot are together substantially U-shaped, and receiving the U-shaped neck sidewalls, and U-shaped neck slot.
Herrick teaches the head slot, and the pair of neck sidewalls and the neck slot are together substantially U-shaped (see annotated Fig 1.1 from Herrick), and receiving the U-shaped neck sidewalls (see annotated Fig 1.1 from Herrick), and U-shaped neck slot (see annotated Fig 1.1 from Herrick).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the pillow of Huynh with the anatomical apparatus of Herrick. Where the results would have been predictable because adding additional support the neck region would allow one to lay in a better position and limit neck pain when right/left lateral recumbent or supine.

    PNG
    media_image6.png
    478
    470
    media_image6.png
    Greyscale

Annotated Fig 1.1 from Herrick

In regards to Claim 14, Huynh teaches: The method of claim 10, further comprising an adjustable strap (16 – Fig. 1) attached to each of the pair of head sidewalls (see annotated Fig. 2.1 above), and the method further comprising the adjustable strap attaching the pair of head sidewalls together (Fig. 2), securing the user's head within the pillow body (Page 4 - ‘an attachment device 16 is used to hinder the headband-pillow device 11 from being unintentionally removed during sleep or body movement from the head 9. In an exemplary embodiment, an attachment device 16 may be made of any various attachment devices or methods or functions currently known or possibly created by anyone of ordinary skill in the art. An exemplary embodiment of an attachment device 16 is made to secure the headband-pillow device 11 to the head 9 to deter unintentional removal of the headband-pillow device 11 from the head 9 during sleep or physical movement’).

In regards to Claim 15, Huynh teaches: The method of claim 10, but does not teach, wherein the pair of head sidewalls have a height greater than a height of the pair of neck sidewalls, and receiving includes receiving the user's head in the pillow with the pair of head sidewalls having the height greater than the height of the pair of neck sidewalls.
Herrick teaches: wherein the pair of head sidewalls have a height greater than a height of the pair of neck sidewalls (see annotated Fig 8.1 from Herrick), and receiving includes receiving the user's head in the pillow with the pair of head sidewalls having the height greater than the height of the pair of neck sidewalls (see annotated Fig 8.1 from Herrick).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the pillow of Huynh with the anatomical apparatus of Herrick. Where the results would have been predictable because adding additional support the neck region would allow one to lay in a better position and limit neck pain when right/left lateral recumbent or supine. It is well known that neck region in most patients is smaller than the head therefore the change in geometry is fundamental to the shaping of one’s anatomy.


    PNG
    media_image7.png
    223
    356
    media_image7.png
    Greyscale

Annotated Fig. 8.1 from Herrick

In regards to Claim 16, Huynh teaches: The method of claim 10, but does not teach, wherein the pair of head sidewalls have a width greater than a width of the pair of neck sidewalls, and receiving includes receiving the user's head in the pillow with the head sidewalls having the width greater than the width of the pair of neck sidewalls.
Herrick teaches: wherein the pair of head sidewalls have a width greater (see annotated Fig 2.1 from Herrick)than a width of the pair of neck sidewalls (see annotated Fig 2.1 from Herrick), and receiving includes receiving the user's head in the pillow with the head sidewalls having the width greater than the width of the pair of neck sidewalls (see annotated Fig 2.1 from Herrick).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the pillow of Huynh with the anatomical apparatus of Herrick. Where the results would have been predictable because adding additional support the neck region would allow one to lay in a better position and limit neck pain when right/left lateral recumbent or supine. It is well known that neck region in most patients is smaller than the head therefore the change in geometry is fundamental to the shaping of one’s anatomy.

    PNG
    media_image8.png
    465
    424
    media_image8.png
    Greyscale

Annotated Fig 2.1 from Merrick


In regards to Claim 17, Huynh teaches: The method of claim 10, wherein the pillow body comprises foam (‘the headband-pillow may be made of alternate materials including natural fabrics (e.g., cotton, feather down), man-made fabrics (e.g. , memory foam), and combinations thereof’) and a fabric covering encasing the foam (15 – Fig. 1 or 2, ‘exterior surface 15 is used, in an exemplary embodiment, for its ability to be extracted from the headband-pillow device 1 1 and washed and cleaned by itself’), and receiving includes receiving the user's head in the pillow with the pillow body having the fabric covering encasing the foam (‘rounded perimeter edges 14 coupled within an exterior surface 15’).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/27/2022